Examiner's Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance.
The prior arts of record do not teach or fairly suggest, alone or in combination, the specific limitations of a piezoelectric sensor comprising a connector comprising a connector housing and a conductive terminal interposed inside the connector housing such that the connector housing and the conductive terminal are connected by a first insulating layer; a charge output element comprises a base such that the base includes a top end and a bottom end which are opposite in an axial direction of the base; a first recess is provided at the top end of the base; a connecting member is disposed inside the first recess and extends along an axial direction of the first recess; a piezoelectric element, a mass block and a fastener are sequentially sleeved on the connecting member along an axial direction of the connecting member; the piezoelectric element is electrically connected to the connector housing through a first wire and is electrically connected to the conductive terminal through a second wire; the base is provided with a second recess for mounting the connector where the second recess is formed by recessing an outer peripheral surface of the base toward an interior of the base; a recessed direction of the second recess intersects the axial direction of the base; the connector is inserted into the second recess; a second insulating layer is provided between an inner wall of the second recess and an outer circumference surface of the connector housing of the connector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HELEN C KWOK/Primary Examiner, Art Unit 2861